IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DYER, RIDDLE, MILLS &                NOT FINAL UNTIL TIME EXPIRES TO
PRECOURT, INC.,                      FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D13-5717
v.

POST BUCKLEY SCHUH &
JERNIGAN, a Florida
Corporation; and, HNTB
CORPORATION, a Foreign
Corporation dism 4/21/14 as to
HNTB CORP.,

      Appellees.

_____________________________/

Opinion filed October 6, 2014.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Patrick R. Delaney of Railey, Harding & Allen, P. A., Orlando, Appellant.

Brian D. Shank of Pearson Bitman LLP, Maitland, and Tiffany C. Raush of Shook,
Hardy & Bacon, LLP, Tampa, for Appellees.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.